


Exhibit 10.1


RESTRICTED STOCK UNIT AGREEMENT UNDER THE
SIGMA-ALDRICH CORPORATION 2003 LONG-TERM INCENTIVE PLAN AS AMENDED


THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) governs restricted stock
unit awards issued under the Sigma-Aldrich Corporation (the “Company”) 2003
Long-Term Incentive Plan, as amended (the “Plan”), on or after January 1, 2013:
BACKGROUND
The Board of Directors of the Company has adopted and the shareholders of the
Company have approved the Plan pursuant to which Other Stock-Based Awards may be
acquired by employees of the Company and its affiliates in the future.
The Company desires to make an award to the Awardee (as defined herein) of
restricted stock units under the terms hereinafter set forth.
TERMS
1.Award Subject to Plan. The Award (as defined herein) is made under, and is
expressly subject to, all the terms and provisions of the Plan, a copy of which
has been given to the Awardee and which terms are incorporated herein by
reference, this Agreement and the Compensation Statement (as defined herein).
Notwithstanding anything herein or to the contrary, the Award is subject to the
Company’s Financial Restatement Policy as amended from time to time.
2.Terms of Award. Pursuant to action of the Committee, the Company awards to the
person (the “Awardee”) identified in the Awardee’s Restricted Stock Unit Award
Compensation Statement (the “Compensation Statement”), the number of restricted
stock units (the “Restricted Stock Units”) set forth in the Compensation
Statement (the “Award”), subject to the terms, conditions and adjustments set
forth in this Agreement, the Compensation Statement and the Plan. Each
Restricted Stock Unit represents the right to receive one Share to be issued and
delivered at the end of the Vesting Period (as defined herein), subject to the
risk of forfeiture described herein. The Restricted Stock Units are subject to
forfeiture and cancellation without payment therefore for a period commencing on
January 1, 2013 and ending on December 31, 2015 (the “Vesting Period”), in the
event the following occurs: if the Awardee’s employment with the Company
terminates during the Vesting Period for any reason other than an involuntary
termination of the Awardee’s employment by the Company without Cause, death,
Disability, Retirement (as defined herein) or following a Change in Control.
In the event the foregoing forfeiture trigger occurs, the Restricted Stock Units
shall not vest and shall become forfeited for no value and without any issuance
of Shares. If the above described forfeiture trigger does not occur during the
Vesting Period, and the Awardee remains employed with the Company through the
last day of the Vesting Period, the Restricted Stock Units shall become fully
vested and the Shares underlying such Restricted Stock Units will be
automatically issued and delivered on January 1 following the end of the Vesting
Period or such later date as the Company may determine but no later than March
15 of the calendar year following the end of the Vesting Period.
Notwithstanding anything in the Plan to the contrary, for purposes of this
Agreement, Retirement shall mean the voluntary termination of employment by the
Awardee after the date on which the Awardee either (i) attains age sixty five
(65), or (ii) both attains age fifty five (55) and completes seven (7) years of
service with the Company and its affiliates, whether or not such service is
consecutive.
3.Effect of Change in Control, Termination without Cause, Death, Disability or
Retirement. In the event of the Awardee’s involuntary termination of employment
by the Company without Cause, death, Disability or Retirement while employed
with the Company during the Vesting Period, a pro rata portion of the Restricted
Stock Units shall vest. Such prorated amount shall be based on the number of
months in the Vesting Period during which the



--------------------------------------------------------------------------------




Awardee is employed with the Company, and the Awardee shall be deemed to be
employed for an entire month if the Awardee is so involuntarily terminated,
dies, suffers a Disability or retires during such month while employed during
the Vesting Period. In the case of death or Disability (provided such Disability
also meets the requirements for a disability as defined under Section 409A of
the Code (“Section 409A”)), the Shares underlying such Restricted Stock Units,
to the extent vested in accordance with the foregoing, will be automatically
issued and delivered in the month following such death or Disability, as
applicable. In the case of involuntary termination without Cause, Retirement or
Disability (to the extent such Disability does not meet the requirements for a
disability as defined under Section 409A), the Shares underlying such Restricted
Stock Units, to the extent vested, will be automatically issued and delivered
January 1 following the end of the Vesting Period or such later date as the
Company may determine but no later than March 15 of the calendar year following
the end of the Vesting Period.
Upon the occurrence of a Change in Control while the Awardee is employed with
the Company during the Vesting Period, all of the Restricted Stock Units shall
vest, and the Shares underlying such Restricted Stock Units will be
automatically issued and delivered on the earlier of (i) in the month following
such Change in Control provided such Change in Control also meets the
requirements for a change in control event as defined under Section 409A or (ii)
January 1 following the end of the Vesting Period or such later date as the
Company may determine but no later than March 15 of the calendar year following
the end of the Vesting Period.
4.No Shareholder Rights. No rights of a shareholder shall exist with respect to
the Restricted Stock Units as a result of the mere grant of the Restricted Stock
Units. Such rights shall exist only after issuance of the Shares. Without
limiting the foregoing, the Awardee shall not be entitled to receive, currently
or on a deferred basis, any payments equivalent to cash, stock or other property
paid by the Company as dividends on Stock prior to the issuance of the Shares.
5.Withholding. The Awardee is responsible for any taxes required to be withheld
under Federal, state or local law in connection with the vesting of the
Restricted Stock Units, the issuance and delivery of Shares to the Awardee or
any other event occurring pursuant to this Agreement or the Plan. The Company
shall withhold from any payment hereunder an amount of Shares sufficient to
cover any required withholding taxes due at the time such Shares are otherwise
due to be issued and delivered hereunder to the extent required by minimum
statutory withholding requirements.
6.Definitions; Copy of Plan. To the extent not specifically defined in this
Agreement or the Compensation Statement, all capitalized terms used in this
Agreement will have the same meanings ascribed to them in the Plan. By execution
of this Agreement, the Awardee acknowledges receipt of a copy of the Plan.
7.Administration. The Award has been made pursuant to a determination made by
the Committee, and the Committee or any successor or substitute authorized in
accordance with the Plan, and subject to the express terms of this Agreement,
shall have plenary authority to interpret any provision of this Agreement and to
make any determinations necessary or advisable for the administration of this
Agreement and may waive or amend any provisions hereof in accordance with the
Plan.
8.Amendment. This Agreement may be amended, in whole or in part, at any time by
the Committee in accordance with the Plan.
9.Non-Transferability. The Award may not be assigned, transferred, or in any way
encumbered except by will or the laws of descent and distribution.
10.Section 409A. It is intended that this Agreement shall be administered in a
manner that will comply with or meet an exception from Section 409A, and this
Agreement shall be administered and interpreted in accordance with such intent.
The Committee may adopt rules deemed necessary or appropriate to qualify for an
exception from or to comply with the requirements of Section 409A.
Notwithstanding anything in this Section 10 to the contrary, no amendment to or
payment under this Agreement will be made unless permitted under Section 409A.
If any amount shall be payable hereunder as a result of the Awardee’s
“separation from service” at such time as the Awardee is a “specified employee”
(as those terms are defined for purposes of Section 409A) and such amount is
subject to the



--------------------------------------------------------------------------------




provisions of Section 409A, then no payment shall be made, except as permitted
under Section 409A, prior to the first day of the seventh calendar month
beginning after the Awardee’s separation from service, provided that, payment
shall be made sooner upon the date of the Awardee’s earlier death following such
separation from service. For the avoidance of doubt, the Awardee shall become
entitled to payment at the earliest payment event, if any, described herein that
occurs with respect to such Awardee, at the time and manner described herein and
otherwise subject to all terms and conditions herein, and any rights hereunder
shall terminate upon any payment with respect to such payment event.

